Title: To George Washington from Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 23 August 1782
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                  
                     sir
                     west point 23th agust 1782.
                  
                  Nothing in the world Could have impress’d me with a more sensible grief, than that which I experiencd yesterday from the knowledge of having incurd your excellencys disapprobation; god knows the most flattering reward; I expectd for my service in america, was the esteem and Confidence of your excellency, as a testimony of that kind would have acquired me a greater reputation, and more glory among my Country men than any other mark of Dignity whatever.  how painfully sensible I am of my misfortune, no person Can judge better than your excellency, since I Can aver, with great truth, that during a service of fifteen years, I never untill now experienced the smalest degree of Censure, from any superior officer.  I shall not attempt to justify my Conduct, in the Case of the sappers and miners; your excellencys expectations being disappointed is too incontestable an evidence, of guilt on my part.  but if after what I have already said, your excellency Could suffer me, the indulgence to say aught in extenuation of my fault; it would be to observe that I have ever untill now, Concivd the Conduct of general duportail to determine in practice, that of all others engineers relative to the Corps of Sappers; and indeed, I dont recollect an instance of general duportail or Colonel gouvion having orderd the Sappers to be instructed in the art of Blowing.
                  in obedience to your excellencys Commands, I have directed that three men, from each Company should be employd Constantly with the Blowers taken from the line, and an officer from the Corps is appointed to over see them, & I shall myself pay the most dilligent attention to their instruction, and hope in a little time to be able to send those blowers detached from the infantery, back to their respective regiments.  I have the honor to be with the greatest respect, your excellencys Most humble and most obedient servant.
                  
                     Villefranche Majr of Engr
                     
                  
               